           Case 3:14-cv-04601-WHO Document 267 Filed 01/21/19 Page 1 of 6



 1   Sean Eskovitz (SBN 241877)                      Jeffrey M. Tillotson (SBN 139372)
     seskovitz@wilkinsonwalsh.com                    jtillotson@tillotsonlaw.com
 2   WILKINSON WALSH + ESKOVITZ LLP                  Jonathan R. Patton (pro hac vice)
     11601 Wilshire Blvd., Suite 600                 jpatton@tillotsonlaw.com
 3                                                   Joseph A. Irrobali (pro hac vice)
     Los Angeles, CA 90049                           airrobali@tillotsonlaw.com
 4   Telephone: (424) 316-4000                       James Goff (pro hac vice)
     Facsimile: (202) 847-4005                       jgoff@tillotsonlaw.com
 5                                                   TILLOTSON LAW
     Alexandra M. Walsh (pro hac vice)               1807 Ross Avenue, Suite 325
 6   awalsh@wilkinsonwalsh.com                       Dallas, Texas 75201
                                                     Telephone: (214) 382-3041
     Brian L. Stekloff (pro hac vice)
 7
     bstekloff@wilkinsonwalsh.com                    Counsel for Plaintiffs Ilana Farar, Andrea
 8   James M. Rosenthal (pro hac vice)
                                                     Lopez, and Rosanne Cosgrove, and the
     jrosenthal@wilkinsonwalsh.com                   Classes
 9   Kieran Gostin (pro hac vice)
     kgostin@wilkinsonwalsh.com
10                                                   Additional Counsel Listed on Signature Page
     WILKINSON WALSH + ESKOVITZ LLP
11   2001 M Street NW, 10th Floor
     Washington, DC 20036
12   Telephone: (202) 847-4000
     Facsimile: (202) 847-4005
13

14   Counsel for Defendants Bayer AG, Bayer
15   Corporation, and Bayer HealthCare LLC

16
                              UNITED STATES DISTRICT COURT
17                          NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
18

19
     ILANA FARAR, ANDREA LOPEZ, and                   Case No. 3:14-CV-04601-WHO
20   ROSANNE COSGROVE, on behalf of
     themselves and all others similarly situated,    JOINT STIPULATION AND PROPOSED
                                                      ORDER REGARDING MATERIALITY
21
                      Plaintiffs,
22

23
     v.
24
     BAYER AG, BAYER CORPORATION,
25   and BAYER HEALTHCARE LLC,

26                   Defendants.
27

28

                               JOINT STIPULATION REGARDING MATERIALITY
                                      CASE NO. 3:14-CV-04601-WHO
              Case 3:14-cv-04601-WHO Document 267 Filed 01/21/19 Page 2 of 6



 1           Ilana Farar, Andrea Lopez, and Rosanne Cosgrove (“Plaintiffs”) and Bayer AG, Bayer

 2   Corporation, and Bayer HealthCare LLC (“Defendants”), through their undersigned counsel,

 3   hereby jointly stipulate as follows.

 4           In order to prevail in Phase I of trial, Plaintiffs are required to prove that Defendants’

 5   statements that One A Day multivitamins are “formulated to support” heart health, immunity,

 6   and physical energy (the “Challenged Statements”) are material. Trial Plan, ECF No. 198 at 2.

 7   “A representation is ‘material’ . . . if a reasonable consumer would attach importance to it or if

 8   the maker of the representation knows or has reason to know that its recipient regards or is

 9   likely to regard the matter as important in determining his choice of action.” Order on Class
10   Cert. and Summ. J., ECF No. 164 at 19.
11           Defendants stipulate that all three of the Challenged Statements are material and satisfy
12   both prongs of this standard for purposes of this trial, and that Plaintiffs do not need to prove
13   materiality.
14           Defendants continue to dispute all legal elements and other aspects of Plaintiffs’ claims
15   other than materiality, including whether the class representatives or other class members relied
16   on the Challenged Statements in purchasing One A Day multivitamins.
17           Plaintiffs reserve the right to argue that this Stipulation resolves or decides other issues
18   in dispute in this case, including, to the extent it is required, the issue of reliance for class
19   members.

20

21

22

23

24

25

26

27

28                                                      -1-
                                   JOINT STIPULATION REGARDING MATERIALITY
                                          CASE NO. 3:14-CV-04601-WHO
            Case 3:14-cv-04601-WHO Document 267 Filed 01/21/19 Page 3 of 6



 1   Dated: January 21, 2019                  Respectfully submitted,

 2

 3
                                               By: /s/ Sean Eskovitz
 4
                                              WILKINSON WALSH + ESKOVITZ LLP
 5                                            Sean Eskovitz (SBN 241877)
                                              seskovitz@wilkinsonwalsh.com
 6                                            11601 Wilshire Blvd., Suite 600
                                              Los Angeles, CA 90025
 7                                            Telephone: (424) 316-4000
 8                                            Facsimile: (202) 847-4005

 9
                                              WILKINSON WALSH + ESKOVITZ LLP
10                                            Alexandra M. Walsh (pro hac vice)
                                              awalsh@wilkinsonwalsh.com
11                                            Brian L. Stekloff (pro hac vice)
                                              bstekloff@wilkinsonwalsh.com
12                                            James M. Rosenthal (pro hac vice)
13                                            jrosenthal@wilkinsonwalsh.com
                                              Kieran Gostin (pro hac vice)
14                                            kgostin@wilkinsonwalsh.com
                                              2001 M Street NW, 10th Floor
15                                            Washington, DC 20036
                                              Telephone: (202) 847-4000
16                                            Facsimile: (202) 847-4005
17
                                              Counsel for Defendants Bayer AG, Bayer
18
                                              Corporation, and Bayer HealthCare LLC
19

20                                             By: /s/ Jeffrey M. Tillotson
21                                            TILLOTSON LAW
22                                            Jeffrey M. Tillotson (SBN 139372)
                                              jtillotson@tillotsonlaw.com
23                                            Jonathan R. Patton (pro hac vice)
                                              jpatton@tillotsonlaw.com
24                                            Joseph A. Irrobali (pro hac vice)
                                              airrobali@tillotsonlaw.com
25                                            James Goff (pro hac vice)
26                                            jgoff@tillotsonlaw.com
                                              1807 Ross Avenue, Suite 325
27                                            Dallas, Texas 75201

28                                               -2-
                               JOINT STIPULATION REGARDING MATERIALITY
                                      CASE NO. 3:14-CV-04601-WHO
     Case 3:14-cv-04601-WHO Document 267 Filed 01/21/19 Page 4 of 6



 1                                 Telephone: (214) 382-3041

 2                                 KAPLAN FOX & KILSHEIMER LLP
                                   Laurence D. King (SBN 206423)
 3
                                   lking@kaplanfox.com
 4                                 Linda M. Fong (SBN 124232)
                                   lfong@kaplanfox.com
 5                                 Mario M. Choi (SBN 243409)
                                   mchoi@kaplan.com
 6                                 350 Sansome Street, Suite 400
                                   San Francisco, California 94104
 7
                                   Telephone: (415) 772-4700
 8                                 Facsimile: (415) 772-4707

 9                                 KAPLAN FOX & KILSHEIMER LLP
                                   Robert N. Kaplan (pro hac vice)
10                                 rkaplan@kaplanfox.com
11                                 850 Third Avenue, 14th Floor
                                   New York, New York 10022
12                                 Telephone: (212) 687-1980
                                   Facsimile: (212) 687-7714
13
                                   STANLEY LAW GROUP
14                                 Matthew J. Zevin (SBN 170736)
15                                 mzevin@aol.com
                                   10021 Willow Creek Road
16                                 San Diego, California 92131
                                   Telephone: (619) 235-5306
17                                 Facsimile: (815) 337-8419
18                                 STANLEY LAW GROUP
19                                 Scott Andrew Kitner (pro hac vice)
                                   skitner@stanleylawgroup.com
20                                 6116 North Central Expressway, Suite 1500
                                   Dallas, Texas 75206
21                                 Telephone: (214) 443-4300
                                   Facsimile: (214) 443-0358
22

23                                 Counsel for Plaintiffs Ilana Farar, Andrea Lopez,
                                   and Rosanne Cosgrove, and the Classes
24

25

26

27

28                                    -3-
                    JOINT STIPULATION REGARDING MATERIALITY
                           CASE NO. 3:14-CV-04601-WHO
              Case 3:14-cv-04601-WHO Document 267 Filed 01/21/19 Page 5 of 6



 1                                           PROPOSED ORDER

 2           PURSUANT TO STIPULATION, IT IS SO ORDERED:

 3           In order to prevail in Phase I of trial, Plaintiffs are required to prove that Defendants’

 4   statements that One A Day multivitamins are “formulated to support” heart health, immunity,

 5   and physical energy (the “Challenged Statements”) are material. Trial Plan, ECF No. 198 at 2.

 6   “A representation is ‘material’ . . . if a reasonable consumer would attach importance to it or if

 7   the maker of the representation knows or has reason to know that its recipient regards or is

 8   likely to regard the matter as important in determining his choice of action.” Order on Class

 9   Cert. and Summ. J., ECF No. 164 at 19.
10           Defendants stipulate that all three of the Challenged Statements are material and satisfy
11   both prongs of this standard for purposes of this trial, and that Plaintiffs do not need to prove
12   materiality.
13           Defendants continue to dispute all legal elements and other aspects of Plaintiffs’ claims
14   other than materiality, including whether the class representatives or other class members relied
15   on the Challenged Statements in purchasing One A Day multivitamins.
16           Plaintiffs reserve the right to argue that this Stipulation resolves or decides other issues
17   in dispute in this case, including, to the extent it is required, the issue of reliance for class
18   members.
19

20   Dated: ________________                                  ____________________________
                                                              The Honorable William H. Orrick
21                                                            United States District Judge
22

23

24

25

26

27

28                                                      -4-
                                   JOINT STIPULATION REGARDING MATERIALITY
                                          CASE NO. 3:14-CV-04601-WHO
             Case 3:14-cv-04601-WHO Document 267 Filed 01/21/19 Page 6 of 6



 1                                 ATTESTATION OF SIGNATURE

 2          I hereby attest, per this Court’s Rule 5-1(i)(3), that Plaintiffs’ counsel Jeffrey M.

 3   Tillotson concurs in the filing of the foregoing document.

 4

 5          Dated: January 21, 2019                Respectfully submitted,

 6

 7
                                                    By: /s/ Sean Eskovitz
 8
                                                   WILKINSON WALSH + ESKOVITZ LLP
 9                                                 Sean Eskovitz (SBN 241877)
                                                   seskovitz@wilkinsonwalsh.com
10                                                 11601 Wilshire Blvd., Suite 600
                                                   Los Angeles, CA 90025
11                                                 Telephone: (424) 316-4000
12                                                 Facsimile: (202) 847-4005

13
                                                   WILKINSON WALSH + ESKOVITZ LLP
14                                                 Alexandra M. Walsh (pro hac vice)
                                                   awalsh@wilkinsonwalsh.com
15                                                 Brian L. Stekloff (pro hac vice)
                                                   bstekloff@wilkinsonwalsh.com
16                                                 James M. Rosenthal (pro hac vice)
17                                                 jrosenthal@wilkinsonwalsh.com
                                                   Kieran Gostin (pro hac vice)
18                                                 kgostin@wilkinsonwalsh.com
                                                   2001 M Street NW, 10th Floor
19                                                 Washington, DC 20036
                                                   Telephone: (202) 847-4000
20                                                 Facsimile: (202) 847-4005
21
                                                   Counsel for Defendants Bayer AG, Bayer
22
                                                   Corporation, and Bayer HealthCare LLC
23

24

25

26

27

28                                                    -5-
                                 JOINT STIPULATION REGARDING MATERIALITY
                                        CASE NO. 3:14-CV-04601-WHO
